

115 HR 2388 IH: Poland Visa Waiver Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2388IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Quigley (for himself, Ms. Kaptur, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that Poland may be designated as a program country under the Visa Waiver Program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Poland Visa Waiver Act of 2017. 2.Poland made eligible for the Visa Waiver ProgramNotwithstanding any provision of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the Secretary of Homeland Security may designate Poland as a program country under the visa waiver program established by that section.
		